DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 11 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US 2018/0112292-A1), hereinafter Vincent., in view of Fussinger et al. (US 2018/0024501 A1), hereinafter Fussinger, both originally of record in the Non-Final Rejection dated February 03, 2021.

Regarding claims 1-3, 6, 11 and 23-26, Vincent teaches a non-magnetic timepiece component that does not undergo any notable displacement under a magnetic field of 15,000 Gauss in a watch ([0047]; [0010]; completely non-magnetic), which can be a balance (with a shaft like portion) or an inertial oscillator element ([0047]-[0050]) that is an alloy of palladium, copper is an added element that is non-magnetic), a hardness of more than 250 in Vickers hardness; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I))., the composition of the alloy is 15-22% palladium, 10-26.5% silver, 15-26.5% copper ([0025]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)), and where the component is a balance ([0048]-[0050]).  Vincent does not teach wherein the timepiece component comprises a shaft portion including at least one pivot about a pivot axis, nor said shaft portion carries at least one added element, and the added element is a rim and at least one roller, each of the rim and at least one roller is supported on respective bearing surfaces, wherein the rim is spaced apart from the roller along a longitudinal axis of the shaft with each of the respective bearing surfaces positioned between the rim and the roller along the longitudinal axis of the shaft, nor wherein said shaft portion runs through the entire length of said component in the direction of said pivot axis.
Fussinger, in the similar field of endeavor, non-magnetic pieces for timepieces ([0010]-[0011]), including as pivots for balances ([0038]), teaches a non-magnetic pivot arbor for a time piece ([0010]-[0011]), with a desired hardness of more than 500 HV ([0007]; [0017]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)) for a timepiece ([0036]) that can include palladium or silver ([0071]), where the pivot is a shaft (3) that runs the entire length of the balance staff (timepiece component) ([0038]; Fig. 1; the pivot shaft rotates around a pivot axis), and a balance with bearing surfaces (rollers) (2a) and rims (far right portion of (2)) on a pivot (3) (pivot is part of the bearing and is a surface) ([0039]; FIG. 1), and the bearing surface (pivot (3)) separates the rollers (2a) from the rim (far right portion of (2)) along a longitudinal axis of the shaft (pivot (3)).
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent, in view of Fussinger, further in view of Von Gruenigen et al. (US 2014/0198624 A1), hereinafter Von Gruenigen, originally of record in the Non-Final Rejection dated February 03, 2021.

Regarding claim 7, Vincent in view of Fussinger teaches each limitation of claim 1, as discussed above.  Vincent does not teach wherein the material forming at least one said added element is a ceramic.  
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains Al2O3 (a ceramic) ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vincent to incorporate the pivot pin contains Al2O3 taught by Van Gruenigen. The motivation for doing so would have been to incorporate hard particles and 
Regarding claim 8, Vincent in view of Fussinger teaches each limitation of claim 1, as discussed above.  Vincent does not teach wherein the material forming the at least one said added element is silicon and/or silicon dioxide, or a metallic glass or an amorphous or substantially amorphous metal.
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains SiC ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vincent to incorporate the pivot pin contains SiC taught by Van Gruenigen. The motivation for doing so would have been to incorporate hard particles and thereby limit the sensitivity of the pin to magnetic fields ([0013]). 

Claims 1-3, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fussinger in view of Kazama et al. (US 2018/0105902 A1), hereinafter Kazama, originally of record in the Non-Final Rejection dated February 03, 2021.

Regarding claims 1, 6, 11, and 12 Fussinger teaches an non-magnetic pivot arbor for a time piece ([0010]-[0011]), with a desired hardness of more than 500 HV ([0007]; [0017]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)) for a timepiece ([0036]) that can include palladium or silver ([0071]), where the pivot is a shaft (3) ([0038]; Fig. 1; the pivot rotates around a pivot axis), and pivots for balances ([0038]), and palladium or silver ([0071]), where the pivot is a shaft (3) that runs the entire length of the balance staff (timepiece component) ([0038]; Fig. 1; the pivot shaft rotates around a pivot axis), and a balance with bearing surfaces (rollers) (2a) pivot is part of the bearing and is a surface) ([0039]; FIG. 1), and the bearing surface (pivot (3)) separates the rollers (2a) from the rim (far right portion of (2)) along a longitudinal axis of the shaft (pivot (3)).  Fussinger does not teach the material is a non-magnetic alloy containing at least silver and palladium, nor wherein said non-magnetic alloy containing at least silver and palladium is a non-magnetic ternary alloy of silver, palladium, and copper, and contains, by mass 20-50% (nor 36%-40%) palladium and 20% to 50% (nor 38%-42%) silver and 20% to 40% (nor 19% to 23%) copper, with a total by mass of silver, copper and palladium less than or equal to 100%, and in that the alloy has a Vickers hardness of between 450 HV and 510 HV.
Kazama, in the similar field of endeavor, alloys with a Vickers hardness of 480-560 ([0010]), teaches a ternary alloy by weight of 20-40% Ag, 35-55% Pd, and 20-40% Cu (all of which are non-magnetic) ([0030]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)) with a Vickers hardness of 480-560 ([0010]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fussinger to incorporate a ternary alloy by weight of 20-40% Ag, 35-55% Pd, and 20-40% Cu with a Vickers hardness of 480-560 taught Kazama.  The motivation for doing so would have been to use a material with high hardness and improved rolling workability ([0014]) for use as a pivot that needs to be rolled (Fussinger [0096]) and sufficient hardness (Fussinger [0007]).

Regarding claim 2, Fussinger in view of Kazama teaches each of the limitations of claim 1, as discussed above.  Fussinger further teaches wherein said component has a magnetic permeability is less than or equal to 1.01 ([0034]-[0036]; this includes complete non-magnetic properties; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).  

Regarding claim 3, Fussinger in view of Kazama teaches each of the limitations of claim 1, as discussed above.  Fussinger further teaches where the pivot is a shaft (3) that runs the entire length of the balance staff (timepiece component) ([0038]; Fig. 1; the pivot shaft rotates around a pivot axis).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fussinger in view of Kazama, further in view of Von Gruenigen.

Regarding claim 7, Fussinger in view of Kazama teaches each limitation of claim 1, as discussed above.  Fussinger does not teach wherein the material forming at least one said added element is a ceramic.  
Von Gruenigen, in the similar field of invention, non-magnetic pivot pins for mechanical timepieces in a balance staff ([0002]) with high hardness ([0014]), teaches the pivot pin contains Al2O3 (a ceramic) ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fussinger to incorporate the pivot pin contains Al2O3 taught by Von Gruenigen. The motivation for doing so would have been to incorporate hard particles and thereby limit the sensitivity of the pin to magnetic fields ([0013]). 
Regarding claim 8, Fussinger in view of Kazama teaches each limitation of claim 1, as discussed above.  Fussinger does not teach wherein the material forming the at least one said added element is silicon and/or silicon dioxide, or a metallic glass or an amorphous or substantially amorphous metal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fussinger to incorporate the pivot pin contains SiC taught by Van Gruenigen. The motivation for doing so would have been to incorporate hard particles and thereby limit the sensitivity of the pin to magnetic fields ([0013]). 

Response to Arguments
Applicant’s claim amendment, filed September 27, 2021, with respect to 35 U.S.C.has been fully considered and are persuasive.  The 35 U.S.C. 112(b) of May 25, 2021 have been withdrawn. 

Applicant's arguments filed September have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant does not point out how the pivot staff of Fussinger is not equivalent the roller, and the rim and roller spaced apart along a longitudinal axis of the shaft with the bearing surfaces provided therebetween, which are nonmagnetic, therefore, this argument is not persuasive.  Further, Fussinger teaches the balance staff (1) is nonmagnetic and that it includes the surfaces (2a) and shoulders (2b) ([0037]-[0039]; Fig. 1; the surfaces and shoulders are part of the balance and therefore non-magnetic), therefore any argument to the lack of non-magneticness of the rim and shoulders is not persuasive.  Fussinger further teaches the pivot is a shaft (3) ([0038]; Fig. 1; the pivot rotates around a pivot axis), and pivots for balances ([0038]), and palladium or silver ([0071]), where the pivot is a shaft (3) that runs the entire length of the timepiece component) ([0038]; Fig. 1; the pivot shaft rotates around a pivot axis), and a balance with bearing surfaces (rollers) (2a) and rims (far right portion of (2)) on a pivot (3) (pivot is part of the bearing and is a surface) ([0039]; FIG. 1), and the bearing surface (pivot (3)) separates the rollers (2a) from the rim (far right portion of (2)) along a longitudinal axis of the shaft (pivot (3)).  Applicant’s recitation of the balance staff and processing to produce it of Fussinger do not provide specific arguments to the differences between it and the claim limitations presently presented, therefore, these summaries are also not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784